Citation Nr: 0906781	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  07-10 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an antisocial 
personality disorder.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1999 to March 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the Veteran's claim of service 
connection for a personality disorder.  

The Veteran requested a Video Hearing with a Board member.  
This hearing was scheduled for January 2009.  The Veteran 
failed to appear for this hearing and VA did not receive a 
written statement of good cause explaining the Veteran's 
failure to appear within 15 days of the date of the scheduled 
hearing.  As such, the Board deems the Veteran's request for 
a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDING OF FACT

The competent medical evidence of record establishes that the 
Veteran's personality disorder was not aggravated due to a 
superimposed disability as a result of his military service.  


CONCLUSION OF LAW

Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.309, 4.9 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Even though the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned) until after the initial adjudication of that claim 
in a June 2006 letter, the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received a VA medical 
examination in January 2006 and VA has obtained a copy of the 
examination report.  Significantly, the Veteran has not 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not already 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations for Service Connection Claims

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as psychoses, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309 (2008).  

Congenital or developmental defects, refractory error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2008).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  
Facts and Analysis

The Veteran contends that he is entitled to service 
connection for his antisocial personality disorder that was 
diagnosed during active service.  However, the evidence of 
record fails to demonstrate that the Veteran's personality 
disorder was aggravated by military service or that he has an 
acquired additional psychiatric disorder as a result of his 
military service.  As such, the Board must find that service 
connection is not warranted.  

As noted above, a personality disorder is considered a 
constitutional or developmental defect and is not a disease 
or injury for the purposes of service connection.  38 C.F.R. 
§ 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The only exception to the rule on 
developmental defects is if there is probative evidence of 
additional disability due to aggravation by superimposed 
disease or injury.  See Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-99 (Sept. 2, 1999).  

The Veteran's service treatment records do not suggest that 
the Veteran's personality disorder was aggravated by military 
service or that he acquired any additional psychiatric 
disorders during his military service.  According to a Mental 
Health Department record of hospitalization from February 
2000, the Veteran was referred by his primary physician for 
evaluation of homicidal ideation.  The Veteran reported that 
he had been aggressive and violent with homicidal thoughts 
since he was young.  Specifically, the Veteran reported an 
incident when he was 15 years old in which something his 
sister said caused him to black out and start beating her.  
He indicated that she was hospitalized for 2 days because of 
this.  The examiner diagnosed the Veteran with antisocial 
personality disorder at this time.  No other mental disorders 
were diagnosed.  The Veteran was recommended for expeditious 
administrative separation from the military and the reason 
for discharge listed on his DD-214 was "personality 
disorder."  

The Board recognizes that there is no mention of a 
personality disorder upon enlistment into active duty.  
Because of this, the Veteran has called VA's attention to the 
presumption of soundness enumerated in 38 C.F.R. § 3.304(b).  
According to the presumption, every Veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto and was not 
aggravated by such service.  Id.  However, this presumption 
does not apply to congenital or developmental defects, such 
as a personality disorder, which are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes.  See Winn, 8 Vet. App. at 516 
(clarifying that a personality disorder is not the type of 
disease or injury related defect to which the presumption of 
soundness can apply); 38 C.F.R. § 4.9.  

The Veteran was afforded a VA mental examination in January 
2006.  Upon examination, the Veteran reported that he did not 
receive any mental health treatment at that time.  The 
examiner assigned a diagnosis of schizophrenia, paranoid 
type, chronic.  A diagnosis of a personality disorder was not 
assigned at this time, and the examiner opined that the 
information provided by the Veteran upon examination was more 
consistent with schizophrenia rather than a personality 
disorder.  Regardless, the examiner concluded that the 
evidence suggested that the Veteran's condition preexisted 
his military service, and the examiner was unable to find any 
evidence suggesting that the Veteran's military service 
aggravated the Veteran's preexisting psychiatric disorder.  

Because of the January 2006 diagnosis of schizophrenia, the 
Board has also considered whether the Veteran would be 
entitled to service connection for an additional psychiatric 
disability, such as schizophrenia.  However, an exhaustive 
review of the Veteran's service treatment records establish 
that the Veteran was not diagnosed with a psychiatric 
disorder, other than his personality disorder, during his 
military service.  As previously discussed, in addition to a 
current disability, there must be evidence of the in-service 
occurrence or aggravation of a disease or injury.  Hickson, 
12 Vet. App. at 252.  In the present case, the evidence does 
not demonstrate that the Veteran's schizophrenia manifested 
during military service.  In fact, according to the VA 
examiner of January 2006, mental examination suggested that 
any mental disorder suffered by the Veteran was not 
aggravated by his service.  Therefore, there is no competent 
evidentiary support for a grant of service connection for 
schizophrenia.  

There is also no evidence suggesting that the Veteran was 
diagnosed with schizophrenia within one year of his 
separation from military service.  According to 38 C.F.R. § 
3.309, psychoses are presumed to be related to military 
service, if diagnosed as 10 percent disabling within one year 
of separation from military service.  However, there is no 
evidence of the Veteran being diagnosed with schizophrenia 
until January 2006, which is more than 5 years after the 
Veteran's separation from active duty.  As such, the 
presumption of service connection noted above does not apply 
in the present case.  

The Veteran has provided extensive lay evidence in this case.  
In the Veteran's April 2007 Formal Appeal to the Board (Form 
9), the Veteran argued that his personality disorder was 
misdiagnosed.  In a statement from the Veteran received by VA 
in April 2008, he also argued that his mental disorders 
developed during his active military duty.  However, while 
the Veteran believes these assertions to be true, VA has 
received no information suggesting that the Veteran has the 
training and expertise to offer such a medical opinion.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  As such, while the Board has 
considered the Veteran's lay opinions, this evidence is not 
sufficiently competent to support a grant of service 
connection.  

As a final matter, the Board has considered the legal 
arguments posited by the Veteran.  In his statement received 
by VA in April 2008, he argued that Diagnostic Code 9416 
provided a means for which service connection could be 
granted for his personality disorder.  However, Diagnostic 
Code 9416 is for rating the disorder of multiple 
personalities.  This is a psychiatric disorder and not a 
personality disorder.  As such, the Veteran's claim would not 
fall under Diagnostic Code 9416.  

VA also received letters from the Veteran in September 2008 
and April 2008, arguing that decisions made by the previously 
existing Court of Claims in Cooper v. United States, 178 Ct. 
Cl. 277 (1967) and Hordechuck v. United States, 144 Ct. Cl. 
492 (1959), provided support for his claim of service 
connection.  The Veteran argued that these cases, when 
considered along with Diagnostic Code 9416, allow for a grant 
of service connection for a personality disorder.  However, 
these cases deal with disabilities found in the Schedule for 
Rating Disabilities.  In the present case, the Veteran was 
discharged for a personality disorder, which, as thoroughly 
discussed above, is not a disorder codified in the Schedule 
for Rating Disabilities.  As such, these cases are not 
applicable to the Veteran's claim.  

In summary, the above evidence establishes that service 
connection is not warranted in the present case.  The Veteran 
was diagnosed with a personality disorder during his active 
military service.  As already discussed, service connection 
is not warranted for a personality disorder without evidence 
of aggravation and additional disability.  The record 
contains no evidence suggesting that the Veteran's 
personality disorder was aggravated.  In fact, the only 
medical evidence of record, the January 2006 VA examination, 
establishes that there was no aggravation of the Veteran's 
mental condition because of his military service.  Also, 
there is no evidence suggesting that the Veteran acquired any 
other mental disorder during his military service.  The 
Veteran does have a current diagnosis of schizophrenia, but 
there is no evidence relating this to the Veteran's military 
service.  As such, the Board finds no competent evidence of 
record supporting a grant of service connection.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for antisocial personality disorder 
must be denied.


ORDER


Entitlement to service connection for antisocial personality 
disorder is denied.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


